Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.
 Response to Amendment
	Claims 1-20 are canceled, and claims 21-40 are pending. Claims 21 and 36 are amended.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second bulges and the remainder of the skirt having a consistent thickness must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: "the first and second bulges and the remainder of the skirt having a consistent thickness" is not supported in the disclosure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25, 27, 28, 34-38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery (US 5927527) in view of Robinson (US 20060213860), and further view of Hauser (US 4588097).
Regarding Claim 21, a container assembly (Fig. 5 squeeze and turn child resistant closure 10 and matching container 40) wherein an operator squeezes opposing sides toward a longitudinal axis to open the container assembly (Fig. 10A [c.3 l.25-27]), the container assembly (Fig. 5 squeeze and turn child resistant closure 10 and matching container 40) comprising: a cap (Fig. 5 squeeze and turn child resistant closure 10) having a top (Fig. 5 top wall 11) and a skirt (Fig. 2 annular skirt 12) extending (Fig. 2 visually shows the annular skirt 12 depending perpendicularly from the top wall 11) from the top (Fig. 5 top wall 11), the skirt (Fig. 2 annular skirt 12) having a first bulge (Fig. 2 squeeze pad 15) and a second bulge (Fig. 2 squeeze pad 16), the first bulge (Fig. 2 squeeze pad 15) positioned opposite ([c.4 l. 22-26 ] “FIG. 2 are compression pads 15 and 16 which are formed on opposite sides of the lower portion of closure 10 on the annular skirt 12 and which are 90° from the inwardly directed back angled lugs 17 and 18”) the second bulge (Fig. 2 squeeze pad 16) on the skirt (Fig. 2 annular skirt 12), the cap (Fig. 5 squeeze and turn child resistant closure 10) also including first (Fig. 1 inwardly directed back angled lugs 17) and second cap lugs (Fig. 1 inwardly directed back angled lugs 18) extending inwardly from the inner surface of the skirt (Fig. 2 inner wall of the annular skirt 12), the first cap lug (Fig. 1 inwardly directed back angled lugs 17) positioned opposite ([c.4 l. 22-26 ] “FIG. 2 are compression pads 15 and 16 which are formed on opposite sides of the lower portion of closure 10 on the annular skirt 12 and which are 90° from the inwardly directed back angled lugs 17 and 18”) the second cap lug (Fig. 1 inwardly directed back angled lugs 18) on the skirt (Fig. 2 annular skirt 12) and the first and second cap lugs being spaced from the first and second bulges ([c.4 l. 22-26 ]), the first and second cap lugs and the first and second bulges positioned proximate a terminal end of the skirt ([c.4 l. 22-26 ]), the cap (Fig. 5 squeeze and turn child resistant closure 10) including cap threads (Fig. 2 threads 14 and 14a) extending inwardly from the skirt (Fig. 2 annular skirt 12); and a container (Fig. 5 matching container 40) having a body (Fig. 5 matching container 40) and a narrowed neck (Fig. 2A container neck 38) extending from the body (Fig. 5 matching container 40), the neck (Fig. 2A container neck 38) defining a mouth (Fig. 2A opening where 33’s indicating line is moving from the outside the container neck 38 to inside) at a top end of the neck (Fig. 2A container neck 38), the container (Fig. 5 matching container 40) including first and second container lugs (Fig. 1 lugs 31 and 32) extending radially outwardly ([c.4 l.31-32] “child resistant lugs 31 and 32 extending outwardly from the container”) from the neck (Fig. 2A container neck 38), the first container lug (Fig. 1 lugs 31) positioned opposite (Fig. 9 and 9A shows the lugs for the cap 17,18 and the container 31,32 interacting, and [c.4 l. 22-26 ] discloses the 17,18 being opposite each other making 31,32 opposite each other to interact as shown in Fig. 9 and 9A) the second container lug (Fig. 1 lugs 32) on the neck (Fig. 2A container neck 38), the first and second cap lugs (Fig. 1 inwardly directed back angled lugs 17, 18) interacting with the first and second container lugs (Fig. 1 lugs 31 and 32) to block pivoting of the cap relative to the container in a locked configuration when the cap is in a relaxed configuration (Fig. 9 [c.3 l. 17-18]), the container (Fig. 5 matching container 40) including container threads (Fig. 2A threads 34 and 34a) extending from the neck (Fig. 2A container neck 38) proximate the mouth (Fig. 2A opening where 33’s indicating line is moving from the outside the container neck 38 to inside) that are engaged ([c.5 l.7-10] “As shown in FIG. 3, dual thread start 14 and 14a on the closure mates with double thread 34 and 34a formations on the container in order to easily thread the closure on the container without mis-aligning the threads.”) with the cap threads (Fig. 2 threads 14 and 14a) in the locked configuration (Fig. 5 [c.3 l.7-8]).
Montgomery does not teach a container assembly and inner surfaces of the first and second bulges extending radially outwardly a greater distance relative to the longitudinal axis compared to a remainder of an inner surface of the skirt and the first and second bulges and the remainder of the skirt having a consistent thickness.
Robinson teaches a molded plastic squeeze and turn closure adapted to be removably affixed to a neck of a container. Robinson further teaches a container assembly ([0024] a suitable thermoplastic material for example high density polyethylene for the container 40 and ([0019] “polypropylene-based thermoplastic materials” for the closure 10 and both materials are known for being beneficial as a container material for being lightweight) and inner surfaces of the first and second bulges bulge (Fig. 6 opposite pair of pads 22 [0021] “opposite pair of pads 22 that project outwardly of outer side wall 14”) extending radially outwardly a greater distance relative to the longitudinal axis compared (Fig. 6 annotated to show the inner wall between the inner wall of the skirt 14 and the inner wall of the pad 22 that represents the distance in making the inner diameter of the pads 22 larger than the inner diameter of the skirt 14) to a remainder of an inner surface of the skirt (Fig. 6 skirt 14). 
    PNG
    media_image1.png
    770
    1191
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Montgomery to incorporate the teachings of Robinson to include projecting outwardly constraint of the opposite pair of pads 22 which forms the inner wall between the inner wall of the skirt 14 and the inner wall of the pad 22 that represents the distance in making the inner diameter of the pads 22 larger than the inner diameter of the skirt 14 (Robinson) to the inner wall of the squeeze pads 15 and 16 of annular skirt 12 (Montgomery) in order to reduce the thickness of the squeeze pads to reduce material used in manufacturing and reduce costs and to have included the constraints of the container 40 made of the thermoplastic material of polyethylene (Robinson) to the matching container 40 (Montgomery) and the closure 10 made of the polypropylene-based thermoplastic material (Robinson) to the squeeze and turn child resistant closure 10 (Montgomery) for the materials are beneficial for containing articles due to it being extremely light weight and durable.
The combination does not teach the first and second bulges and the remainder of the skirt having a consistent thickness.
Hauser teaches a closure cap for a container. Hauser further teaches skirt having a consistent thickness ([c.2 l.67- c.3 1.1] In each embodiment of the invention the wall thickness of the cap skirt can be constant along its circumference or perimeter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Hauser to have the annular skirt 12 of Montgomery with the newly reduced thickness at the squeeze pads 15, 16 have a constant thickness along the cap skirt as seen by the constant wall thickness of the cap skirt of Hauser for uniform wall thickness minimizes both shrinkage and residual stress in the final part for with variations in wall thickness cause molten polymers to take preferential flows, leading to air trapping, unbalanced filling, and weld lines [Worth “Why Proper Wall Thickness is Crucial for Defect-Free Parts”(NPL)]. 

    PNG
    media_image2.png
    464
    845
    media_image2.png
    Greyscale

Regarding Claim 22, the combination teaches wherein an inwardly directed force is applied to the first and second bulges to urge the first and second cap lugs radially outwardly in a release configuration ([c.5 l.59-62] “In order to overcome said child resistant feature, pressure must be exerted on thumb pads 15 and 16 to ovalize the closure as is shown in FIG. 10a in order for lugs 17 and 18 to bypass lugs 31 and 32.”).

Regarding Claim 23, the combination teaches wherein the first and second bulges are squeezed radially inwardly to disengage the first and second cap lugs from the first and second container lugs in a release configuration ([c.5 l.59-62] “In order to overcome said child resistant feature, pressure must be exerted on thumb pads 15 and 16 to ovalize the closure as is shown in FIG. 10a in order for lugs 17 and 18 to bypass lugs 31 and 32.”).

Regarding Claim 24, the combination teaches wherein the skirt (Fig. 2 annular skirt 12) is comprised of a single wall (Fig. 2 annular skirt 12 [c.6 l.57-58] “a depending cylindrical single side wall,”), thereby producing an economical closure (The applicant states that a single wall for the skirt of the closure produces an economical closure of relatively limited weight, therefore annular skirt 12 being a cylindrical single side wall fulfills the constraint).

Regarding Claim 25, the cap (Fig. 5 squeeze and turn child resistant closure 10) and container (Fig. 5 matching container 40) of the combination inherently or in the alternative obviously are configured for opening and closing as the prior art combination discloses a structurally identical layout to the claimed container assembly. If there is any difference, the difference must be minor and obvious. The burden is shifted to applicants to show the cap and container of the combination are not easy to operate both for opening and closing.

Regarding Claim 27, the combination teaches wherein the first and second bulges (Fig. 2 squeeze pads 15,16) and the first and second cap lugs (Fig. 1 inwardly directed back angled lugs 17,18) are positioned proximate the terminal end of the skirt ([c.4 l. 22-26 ] “FIG. 2 are compression pads 15 and 16 which are formed on opposite sides of the lower portion of closure 10 on the annular skirt 12 and which are 90° from the inwardly directed back angled lugs 17 and 18”) and the first and second container lugs ([c.4 l.31-32] “child resistant lugs 31 and 32 extending outwardly from the container”) are positioned proximate a shoulder of the container (Fig. 2A [c.4 l.26-36] lugs 31 and 32 are positioned on bead 30 near where the container 40 is expanding to form the container shoulder which is spaced from threads 34 and 34a that is near the opening of the container neck 38).

Regarding Claim 28, the combination teaches wherein the cap threads (Fig. 2 threads 14 and 14a) are comprised of internal threads (Fig. 2 threads 14 and 14a) positioned proximate the top (Fig. 5 top wall 11) and the container threads (Fig. 2A threads 34 and 34a) are comprised of external threads (Fig. 2A threads 34 and 34a) positioned proximate the mouth (Fig. 2A opening where 33’s indicating line is moving from the outside the container neck 38 to inside).

Regarding Claim 34, the combination teaches wherein the first and second container lugs (Fig. 1 lugs 31 and 32) each include a container ramp surface (Fig. 10A annotated), a container locking surface (Fig. 10A annotated) and a container lug peak surface (Fig. 10A annotated).

    PNG
    media_image3.png
    609
    721
    media_image3.png
    Greyscale


Regarding Claim 35, the combination teaches wherein the first and second cap lugs (Fig. 1 inwardly directed back angled lugs 17 and 18) each include a cap ramp surface (Fig. 10A annotated as cam surface), a cap locking surface (Fig. 10A annotated) and a cap lug peak surface (Fig. 10A annotated).
[AltContent: textbox (Or cam ramp surface)][AltContent: textbox (Or cam ramp surface)]
    PNG
    media_image4.png
    626
    721
    media_image4.png
    Greyscale


Regarding Claim 36, Montgomery teaches a child resistant closure assembly (Fig. 5 squeeze and turn child resistant closure 10 and matching container 40) for limiting access to contents, the closure assembly (Fig. 5 squeeze and turn child resistant closure 10 and matching container 40) comprising: a cap (Fig. 5 squeeze and turn child resistant closure 10) having a top (Fig. 5 top wall 11) and a skirt (Fig. 2 annular skirt 12) extending (Fig. 2 visually shows the annular skirt 12 depending perpendicularly from the top wall 11) from the top (Fig. 5 top wall 11), the skirt (Fig. 2 annular skirt 12; Fig. 2 [c.6 l.57-58] “a depending cylindrical single side wall” ) having a first bulge (Fig. 2 squeeze pad 15) and a second bulge (Fig. 2 squeeze pad 16) with outer surfaces extending radially outwardly (Fig. 2 and 11 visually shows the squeeze pads 15 and 16 extending outwardly from the annular skirt 12) relative to a longitudinal axis further than outer surfaces of the remainder of the substantially cylindrical skirt (Fig. 2 annular skirt 12), the first bulge (Fig. 2 squeeze pad 15) positioned opposite ([c.4 l. 22-26 ] “FIG. 2 are compression pads 15 and 16 which are formed on opposite sides of the lower portion of closure 10 on the annular skirt 12 and which are 90° from the inwardly directed back angled lugs 17 and 18”) the second bulge (Fig. 2 squeeze pad 16) on the skirt (Fig. 2 annular skirt 12), the cap (Fig. 5 squeeze and turn child resistant closure 10) also including first (Fig. 1 inwardly directed back angled lugs 17) and second cap lugs (Fig. 1 inwardly directed back angled lugs 18) extending inwardly from the skirt (Fig. 2 annular skirt 12), the first cap lug (Fig. 1 inwardly directed back angled lugs 17) positioned opposite ([c.4 l. 22-26 ] “FIG. 2 are compression pads 15 and 16 which are formed on opposite sides of the lower portion of closure 10 on the annular skirt 12 and which are 90° from the inwardly directed back angled lugs 17 and 18”) the second cap lug (Fig. 1 inwardly directed back angled lugs 18) on the skirt (Fig. 2 annular skirt 12) and the first and second cap lugs being spaced from the first and second bulges ([c.4 l. 22-26 ]), the first and second cap lugs and the first and second bulges positioned proximate a terminal end of the skirt ([c.4 l. 22-26 ]), the cap (Fig. 5 squeeze and turn child resistant closure 10) including cap threads (Fig. 2 threads 14 and 14a) extending inwardly from the inner surface of the skirt (Fig. 2 inner surface of annular skirt 12), the cap threads (Fig. 2 threads 14 and 14a) positioned proximate the top (Fig. 2 shows threads 14 and 14a closer to the top wall 11 and spaced from the squeeze pads 15 and 16 that are disclosed at being at the lower portion of the annular skirt 12 [c.4 l. 22-26 ]), the first and second cap lugs (Fig. 1 inwardly directed back angled lugs 17 and 18) including cap ramp surfaces (Fig. 10A annotated), cap locking surfaces (Fig. 10A annotated) and cap lug peak surfaces (Fig. 10A annotated); and a container (Fig. 5 matching container 40) having a body (Fig. 5 matching container 40) and a narrowed neck (Fig. 2A container neck 38) extending from the body (Fig. 5 matching container 40), the neck (Fig. 2A container neck 38) defining a mouth (Fig. 2A opening where 33’s indicating line is moving from the outside the container neck 38 to inside) at a top end of the neck (Fig. 2A container neck 38), the container (Fig. 5 matching container 40) including first and second container lugs (Fig. 1 lugs 31 and 32) extending radially outwardly ([c.4 l.31-32] “child resistant lugs 31 and 32 extending outwardly from the container”) from the neck (Fig. 2A container neck 38), the first container lug (Fig. 1 lugs 31) positioned opposite (Fig. 9 and 9A shows the lugs for the cap 17,18 and the container 31,32 interacting, and [c.4 l. 22-26 ] discloses the 17,18 being opposite each other making 31,32 opposite each other to interact as shown in Fig. 9 and 9A) the second container lug (Fig. 1 lugs 32) on the neck (Fig. 2A container neck 38), the first and second container lugs (Fig. 1 lugs 31 and 32) positioned proximate a shoulder of the container and being spaced from the mouth (Fig. 2A [c.4 l.26-36] lugs 31 and 32 are positioned on bead 30 near where the container 40 is expanding to form the container shoulder which is spaced from threads 34 and 34a that is near the opening of the container neck 38), the first and second container lugs (Fig. 1 lugs 31 and 32) including container ramp surfaces (Fig. 10A annotated), container locking surfaces (Fig. 10A annotated) and container lug peak surfaces (Fig. 10A annotated), the first and second cap lugs (Fig. 1 inwardly directed back angled lugs 17, 18) interacting with the first and second container lugs (Fig. 1 lugs 31 and 32) to block pivoting of the cap relative to the container in a locked configuration when the cap is in a relaxed configuration (Fig. 9a [c.3 l. 19-21]), the cap locking surface (Fig. 10A annotated) of the first cap lug (Fig. 1 inwardly directed back angled lugs 17) faces the container locking surface (Fig. 10A annotated) of the first container lug (Fig. 1 lugs 31) in the locked configuration (Fig. 9A [c.3 l.19-21]), the container (Fig. 5 matching container 40) including container threads (Fig. 2A threads 34 and 34a) extending from the neck (Fig. 2A container neck 38) proximate the mouth (Fig. 2A opening where 33’s indicating line is moving from the outside the container neck 38 to inside).
Montgomery does not teach a first bulge and a second bulge with inner surfaces extending radially outwardly relative to a longitudinal axis further than inner surfaces of the remainder of the substantially cylindrical skirt.
Robinson teaches a molded plastic squeeze and turn closure adapted to be removably affixed to a neck of a container. Robinson further teaches a first bulge and a second bulge (Fig. 6 opposite pair of pads 22 [0021] “opposite pair of pads 22 that project outwardly of outer side wall 14”) with inner wall extending radially outwardly relative to a longitudinal axis (Fig. 6 opposite pair of pads 22 [0021] “opposite pair of pads 22 that project outwardly of outer side wall 14”) further than inner surfaces of the remainder of the substantially cylindrical skirt (Fig. 6 annotated to show the inner wall between the inner wall of the skirt 14 and the inner wall of the pad 22 that represents the distance in making the inner diameter of the pads 22 larger than the inner diameter of the skirt 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Montgomery to incorporate the teachings of Robinson to include projecting outwardly constraint of the opposite pair of pads 22 which forms the inner wall between the inner wall of the skirt 14 and the inner wall of the pad 22 that represents the distance in making the inner diameter of the pads 22 larger than the inner diameter of the skirt 14 (Robinson) to the inner wall of the squeeze pads 15 and 16 of annular skirt 12 (Montgomery) which would reduce the thickness of the squeeze pads to reduce material used in manufacturing and reduce costs.
The combination does not teach the first and second bulges and the remainder of the skirt having the same thickness.
Hauser teaches the skirt having the same thickness([c.2 l.67- c.3 1.1] In each embodiment of the invention the wall thickness of the cap skirt can be constant along its circumference or perimeter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Hauser to have the annular skirt 12 of Montgomery with the newly reduced thickness at the squeeze pads 15, 16 have a constant thickness along the cap skirt as seen by the constant wall thickness of the cap skirt of Hauser for uniform wall thickness minimizes both shrinkage and residual stress in the final part for with variations in wall thickness cause molten polymers to take preferential flows, leading to air trapping, unbalanced filling, and weld lines [Worth “Why Proper Wall Thickness is Crucial for Defect-Free Parts”(NPL)]. 


Regarding Claim 37, the combination teaches wherein the first and second container lugs (Fig. 1 lugs 31 and 32) are co-molded (Fig. 1 lugs 31 and 32 are visibly united with the matching container 40) with the container (Fig. 5 matching container 40). 
Montgomery does not teach the container from a polymeric material.
Robinson teaches the container from a polymeric material (Fig. 3 container 40 [0024] a suitable thermoplastic material for example high density polyethylene ‘860). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Montgomery to incorporate the teachings of Robinson to include the constraint of the container 40 made of the thermoplastic material of polyethylene (Robinson) to the container lugs 31 and 32 that are united to the container neck 38 of matching container 40 (Montgomery) for the material is beneficial for containing articles due to it being extremely light weight and durable.

Regarding Claim 38, Montgomery teaches wherein the first and second cap lugs (Fig. 1 inwardly directed back angled lugs 17 and 18) are co-molded (Fig. 1 inwardly directed back angled lugs 17 and 18 are visibly united with the squeeze and turn child resistant closure 10) with the cap (Fig. 5 squeeze and turn child resistant closure 10). 
Montgomery does not teach cap from a polymeric material.
Robinson teaches a cap from a polymeric material (Fig. 1 closure 10 [0019] “polypropylene-based thermoplastic materials” ‘860).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Montgomery to incorporate the teachings of Robinson to include the constraint of the closure 10 made of the polypropylene-based thermoplastic material (Robinson) to the inwardly directed back angled lugs 17 and 18 that are united to the inner wall of the annular skirt 12 of the squeeze and turn child resistant closure 10 (Montgomery) for the material is beneficial for containing articles due to its resistant to absorbing moisture.

Regarding Claim 40, the combination teaches wherein the cap lug peak surfaces (Fig. 10A annotated) are positioned radially outwardly ([c.5 l.59-62] “In order to overcome said child resistant feature, pressure must be exerted on thumb pads 15 and 16 to ovalize the closure as is shown in FIG. 10a in order for lugs 17 and 18 to bypass lugs 31 and 32.”) relative to container lug peak surfaces (Fig. 10A annotated) in a squeezed configuration (Fig. 10A [c.3 l.25-27]).


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Montgomery (US '527) - Robinson (US '860) - Hauser (US ‘097) as applied to claim 21 above, and further in view of Koller (US 20150321804).
Regarding Claim 26, Montgomery teaches the cap (Fig. 5 squeeze and turn child resistant closure 10) is in the locked configuration (Fig. 9 [c.3 l.19-21]) when the cap (Fig. 5 squeeze and turn child resistant closure 10) moved from a squeezed configuration (Fig. 10A [c.3 l.25-27]) to the locked configuration (Fig. 9 [c.3 l.19-21]) when securing the cap (Fig. 5 squeeze and turn child resistant closure 10) to the container (Fig. 5 matching container 40) .
The combination does not teach wherein the cap and container produce an audible click to alert the operator.
 Koller teaches a child resistant container assembly. Koller further teaches wherein the cap and container produce an audible click to alert the operator ([0026] “creating an audible "click" as the distal ends 28a impact the locking rib proximate the base edge 36 of the locking rib 32.The audible "click" is preferred to provide an audible indication to the user that the cap 14 is fully seated on the container 12 and is located in its locked position.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Montgomery-Robinson to incorporate the teachings of Koller to include the audible “click” between the distal end 28a and locking rib 32 when the cap 14 is fully seated on the container 12 in the locked position of Koller to make an audible click between the lugs 17,18 and lugs 31, 32 when squeeze and turn child resistant closure 10 is locked onto matching container 40 (Montgomery) to provide audible indication to the user that the cap and container are locked together (Koller [0026]). 

Claims 29, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery (US '527) - Robinson (US '860) - Hauser (US ‘097) as applied to claim 21 above, and further in view of Koller (US 20150076103).
Regarding Claim 29, Montgomery teaches wherein the cap threads (Fig. 2 threads 14 and 14a) include first cap threads (Fig. 2 thread 14) and second cap threads (Fig. 2 thread 14a).
The combination does not teach the first cap threads extending radially inwardly from an opposite side of the skirt than the second cap threads.
Koller teaches a container and a child-resistant closure. Koller further teaches the first cap threads extending radially inwardly from an opposite side of the skirt than the second cap threads (Fig. 4 [0026] “The cap threads 60 are preferably quarter-tum cap threads 60.” Container 70 has lugs 100 that have a corresponding quarter-turn thread 90 above it at 90 degrees from each other making two pairs, and the first lug of each pair is on opposite sides of the container from the second lug of the pair. Each thread 60 on the cap 20 has a corresponding thread 90 on the container 70).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Montgomery-Robinson to incorporate the teachings of Koller to include the constraint of the cap 20 having quarter-turn threads 60 that in number and placement correspond with the placement of the corresponding quarter-turn threads 90 on the container 70 for the quarter-turn threads match the number and placement of the lugs 100 on container 70 (Koller) to have the threads 14a and 14 of closure 10 be quarter-turn threads match the new quarter-turn threads 34a and 34 of matching container 40 which are newly located over the lugs 31 and 32 for “it is desirable to increase the ease by which push and turn caps can be opened by adults while maintaining child resistance, because persons whom operate the caps frequently have impaired hand strength and dexterity that may render opening caps difficult” (Koller [0008]) and the quarter-turn thread only requires the closure to be turned 90 degrees to be removed quickly.

Regarding Claim 30, the combination teaches wherein the first bulge (Fig. 2 squeeze pad 15) is positioned between the first and second cap threads and the second bulge (Fig. 2 squeeze pad 15) is positioned between the first and second cap threads, respectively. (Now that the constraint of the cap 20 having quarter-turn threads 60 that in number and placement correspond with the placement of the corresponding quarter-turn threads 90 on the container 70 for the quarter-turn threads match the number and placement of the lugs 100 on container 70 (Koller) to have the threads 14a and 14 of closure 10 be quarter-turn threads match the new quarter-turn threads 34a and 34 of matching container 40 which are newly located over the lugs 31 and 32 (Montgomery). The two squeeze pads would be in-between the new quarter-turn threads 14 and 14a for they correspond with the new quarter-turn threads 34 and 34a which are above the lugs 31 and 32 which would make new quarter-turn threads 14 and 14a above the lugs 17 and 18 to have the threads interact and the lugs interact in the clocked configuration. And with the squeeze pads being in between the lugs 17 and 18, then they would also be in-between the threads 14a and 14.)

Regarding Claim 31, the combination teaches wherein the first and second cap threads (Fig. 2 threads 14 and 14a) are positioned closer to the top (Fig. 2 top wall 11) than the first and second cap locking lugs (Fig. 1 inwardly directed back angled lugs 17, 18) and the first and second bulges (Fig. 2 squeeze pads 15,16).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Montgomery (US '527) - Robinson (US '860) - Hauser (US ‘097) as applied to claim 21 above, and further in view of Wiles (US 4519518).
Regarding Claim 32, Wiles teaches a closure and container with lugs and threads. Wiles further teaches wherein the cap (Fig. 3 top closure assembly 14) and container (Fig. 1 container 10) include rotation-stop lugs (Fig. 3 stop 15 and stop surface 15b) that limit overtightening (Fig. 5[c.3 l.12-14] “This stop 15 has a stop surface 15a which is adapted to coact with a stop surface 15b of the mating thread 13 of the top closure 14.”) of the cap (Fig. 3 top closure assembly 14) onto the container (Fig. 1 container 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Montgomery-Robinson to have rotation stop lugs (stops 15) put on the threads 34 and 34a and rotation stop lugs (stop surfaces 15a) on threads 14 and 14a of closure 10, as taught by Wiles, to ensure the closure cannot strip the threads when threadably mounted and to prevent overturning.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Montgomery (US '527) - Robinson (US '860) - Hauser (US ‘097) as applied to claim 21 above, and further in view of Wiles (US '518) and OH (US 20050242055).
Regarding Claim 33, the combination teaches wherein the container threads (Fig. 2A threads 34 and 34a) are comprised of external threads (Fig. 2A threads 34 and 34a), the cap threads (Fig. 2 threads 14 and 14a) comprised of internal threads (Fig. 2 threads 14 and 14a).
The combination does not teach the external threads have a container rotation-stop lug at a leading end of the external threads, the internal threads having a cap rotation-stop lug at a trailing end of the internal threads.
Reid teaches the external threads (Fig. 2 threads 12) have a container rotation-stop lug (Fig. 3 stop 15) at a trailing edge, the internal threads (Fig. 3 threads 13) having a cap rotation-stop lug (Fig. 3 stop surface 15b) at a leading edge.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Montgomery-Robinson to have rotation stop lugs (stops 15) put on the threads 34 and 34a and rotation stop lugs (stop surfaces 15a) on threads 14 and 14a of closure 10, as taught by Wiles, to ensure the closure cannot strip the threads when threadably mounted and to prevent overturning.
The combination does not teach the external threads have a container rotation-stop lug at a leading end of the external threads, the internal threads having a cap rotation-stop lug at a trailing end of the internal threads.
OH teaches a locking cap and container. OH further teaches that the external threads (Fig. 14 container thread 26) can have a container rotation-stop lug (Fig. 14 locking member 56) at a leading end of the external threads ([0066] “The locking member 56 is on the leading end of the container thread 26,”) while the internal threads (Fig. 14 cap thread 36) can having a cap rotation-stop lug (Fig. 14 end 38) at a trailing end of the internal threads (Fig. 14 the trailing end of the cap thread 36) or that the external threads (Fig. 15 container thread 26) can have a container rotation-stop lug (Fig. 15 end 38) at a trailing end of the external threads (Fig. 15 trailing end of the container thread 26) while the internal threads (Fig. 15 cap thread 36) can having a cap rotation-stop lug (Fig. 15 locking member 56) at a leading end of the internal threads (([0067] “The locking member 56 is on the leading end of the cap thread 36”).
Montgomery-Robinson-Hauser discloses the claimed invention except for the external threads have a container rotation-stop lug at a leading end of the external threads, the internal threads having a cap rotation-stop lug at a trailing end of the internal threads. It would have been obvious to one having ordinary skill in the art at the time the invention was made to move the abutting arrangement of stop 15 located at the terminal end of the container and stop surface 15b making contact at the leading end (Wiles) to make the abutting arrangement be at the opposite end as suggested by Figure 14 of OH (US ‘055) as it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Montgomery (US '527) - Robinson (US '860) - Hauser (US ‘097) as applied to claim 36 above, and further in view of Koller (US 20150076103).
Regarding Claim 39, the combination teaches wherein the cap threads (Fig. 2 threads 14 and 14a) and the container threads (Fig. 2A threads 34 and 34a).
Montgomery does not teach wherein the cap threads and the container threads are quarter-turn threads.
Koller teaches a container and a child-resistant closure. Koller further teaches wherein the cap threads and the container threads are quarter-turn threads (Fig. [0026] “The cap threads 60 are preferably quarter-turn cap threads 60” and [0029] “The container threads 90 are preferably quarter-turn threads”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Montgomery to incorporate the teachings of Koller to include the constraint of the cap threads 60 and container threads 90 being quarter-turn threads (Koller) to threads 14,14a and 34,34a of the closure 10 and container 40 of Montgomery, respectfully, for “it is desirable to increase the ease by which push and turn caps can be opened by adults while maintaining child resistance, because persons whom operate the caps frequently have impaired hand strength and dexterity that may render opening caps difficult” (Koller [0008]) and the quarter-turn thread only requires the closure to be turned 90 degrees to be removed quickly.

Response to Arguments
Applicant’s arguments, see amendment to cl, filed 06/30/2022, with respect to the rejections of claim(s) 21 and 36 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Montgomery (US 5927527) in view of Robinson (US 20060213860), and further view of Hauser (US 4588097) and Worth “Why Proper Wall Thickness is Crucial for Defect-Free Parts”(NPL).
For arguments toward the squeeze pads 15,17 of Montgomery in combination with projecting outwardly constraint of the opposite pair of pads 22 of Robinson, examiner refers applicant to arguments section of Final rejection of 04/06/2022. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20070023380 Shingle teaches uniform thickness in a cap;
US 5238130 Marques teaches a general uniform thickness for the closure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL E GUIDRY whose telephone number is (571)272-2040. The examiner can normally be reached Monday-Thursday 7:30am-5pm and Alternating Fridays 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/ABIGAIL ELIZABETH GUIDRY/Examiner, Art Unit 3736